 

Exhibit 10.7

 

Execution Version

 

May 24, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) sets forth the commitment of each of
Blackstone Tactical Opportunities Fund II L.P. (“BTO”) and Fidelity National
Financial, Inc. (“FNF”, and each of BTO and FNF, a “Sponsor”), on the terms and
subject to the conditions described below, to purchase, or cause the purchase
of, the equity of CF Corporation, a Cayman Islands exempted corporation (“CF
Corp”). It is contemplated that, upon the terms and subject to the conditions
set forth in the Agreement and Plan of Merger (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Merger Agreement”)
entered into concurrently herewith by and among CF Corp, FGL US Holdings Inc., a
Delaware corporation and wholly owned indirect subsidiary of CF Corp (“Parent”),
FGL Merger Sub Inc., a Delaware corporation and wholly owned direct subsidiary
of Parent (“Merger Sub”), and Fidelity & Guaranty Life, a Delaware corporation
(the “Company”), CF Corp will acquire the Company by merging Merger Sub with and
into the Company (the “Merger”). Each capitalized term used but not defined in
this Letter Agreement will have the meaning ascribed to it in the Merger
Agreement, except as otherwise provided below.

 

1.          Commitment.

 

(a)          (i) BTO hereby commits, on the terms and subject to the conditions
set forth in this Letter Agreement, at the Closing, to purchase, or cause the
purchase of, equity of CF Corp for an aggregate cash purchase price equal to
one-third (1/3) of the aggregate FPS Purchase Price (as defined in the Forward
Purchase Agreements), if any, not funded by one or more Purchasers (as defined
in the Forward Purchase Agreements) at or prior to the Closing pursuant to the
Forward Purchase Agreements (such aggregate unfunded amount, the “FPA
Shortfall”), up to an aggregate amount of $97,000,000 and (ii) FNF hereby
commits, on the terms and subject to the conditions set forth in this Letter
Agreement, at the Closing, to purchase, or cause the purchase of, equity of CF
Corp for an aggregate cash purchase price equal to two-third (2/3) of the FPA
Shortfall, up to an aggregate amount of $194,000,000 (such aggregate amount,
with respect to each Sponsor, its “Commitment”), solely for the purpose of
allowing CF Corp to fund the Merger Consideration and to pay costs and expenses
(including fees and expenses payable to Representatives) incurred in connection
with the Merger Agreement, the Merger and the other transactions contemplated
thereby.

 

(b)          Each Sponsor will not, under any circumstances, be obligated to
contribute more than its Commitment to CF Corp; provided, that the foregoing
shall not limit the obligations under (i) the Limited Guaranties, (ii) the
Forward Purchase Agreements, (iii) the Equity Commitment Letters and (iv) the
Information Letter Agreements.

 

(c)          In exchange for providing its Commitment hereunder, CF Corp shall
pay to BTO or its designated Affiliate promptly following the Closing, the
amount of $1,455,000, and with such amount payable whether or not any portion of
the Commitment is ultimately required to be funded.

 

 

 

 

(d)          In exchange for providing its Commitment hereunder, CF Corp shall
pay to FNF promptly following the Closing, the amount of $2,910,000, and with
such amount payable whether or not any portion of the Commitment is ultimately
required to be funded.

 

(e)          Each Sponsor may effect the purchase of the equity of CF Corp
directly or indirectly through one or more affiliated entities or other
co-investors designated by it; however, no such action will reduce the amount of
the Commitment or otherwise affect the obligations of such Sponsor under this
Letter Agreement. In the event that CF Corp does not require all of the equity
with respect to which each Sponsor has made this Commitment in order to
consummate the Merger, the amount to be funded under this Letter Agreement may
be reduced as determined by such Sponsor.

 

(f)          The obligation of each Sponsor to fund or cause the funding of the
Commitment shall be subject to (i) the satisfaction (or waiver by CF Corp) of
the conditions set forth in Section 7.01 and Section 7.02 of the Merger
Agreement (other than those conditions that by their terms are to be satisfied
at the Closing) and (ii) the substantially concurrent consummation of the
Closing in accordance with the terms of the Merger Agreement.

 

2.          Enforceability. This Letter Agreement may only be enforced by CF
Corp at the direction of the Sponsors, and nothing set forth in this Letter
Agreement shall be construed to confer upon or give to the Company or any other
Person (including CF Corp’s and the Company’s direct and indirect creditors),
other than the parties hereto and their respective successors and permitted
assigns, any rights to enforce the Commitments or to cause CF Corp to enforce
the Commitments. Notwithstanding anything to the contrary in this Letter
Agreement, if the Company is entitled to specific performance in accordance with
Section 9.09 of the Merger Agreement to cause the Closing to occur, the Company
may enforce CF Corp’s right to cause the Commitments to be funded (solely to the
extent that CF Corp can enforce the Commitments in accordance with the terms
hereof) without the direction of either Sponsor, and in such event and solely to
such extent the Company will be a third party beneficiary of CF Corp’s rights
under this Letter Agreement. The exercise by CF Corp or the Company of any right
to enforce this Letter Agreement does not give rise to any other remedies,
monetary or otherwise. Whether or not the Company is entitled to enforce the
Commitments in accordance with this Section 2, in the event any Commitment is
not funded in accordance with the terms of this Letter Agreement, neither CF
Corp, the Company, nor any other Person shall have, and no Person is intended to
have, any right of recovery against any of the Sponsors in respect of any
liabilities or obligations arising under, or in connection with, this Letter
Agreement or the Merger Agreement (including in the event CF Corp breaches its
obligations under the Merger Agreement and whether or not CF Corp’s breach is
caused by a Sponsor’s breach of its obligations under this Letter Agreement),
except to the extent expressly set forth in this Section 2.

 

 2 

 

 

3.          No Modification; Entire Agreement. This Letter Agreement may not be
amended or otherwise modified without the prior written consent of CF Corp and
each Sponsor. Any such amendment shall be subject to the Company’s written
consent to the extent required under the Merger Agreement. This Letter Agreement
constitutes the sole agreement, and supersedes all prior agreements,
understandings and statements, written or oral, between each Sponsor or any of
its Affiliates, on the one hand, and CF Corp or any of its Affiliates, on the
other, with respect to the transactions contemplated hereby (other than the
Merger Agreement, the Information Letter Agreements, the Forward Purchase
Agreements, the Equity Commitment Letters, the Voting Agreement, dated as of the
date hereof, among the Company, FNF, BilCar, LLC, CFS Holdings (Cayman), L.P.
and the other shareholders party thereto (the “Voting Agreement”) and the other
agreements expressly referred to herein or therein as being entered into in
connection with the Merger Agreement).

 

4.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

(a)          This Letter Agreement, and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relating
to this Letter Agreement or the negotiation, execution or performance of this
Letter Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Letter Agreement) shall be governed by and construed in accordance with the
Laws of the State of Delaware, without respect to its applicable principles of
conflicts of laws that might require the application of the laws of another
jurisdiction.

 

(b)          Each of the parties hereby irrevocably and unconditionally (i)
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery does
not have jurisdiction over a particular matter, the Superior Court of the State
of Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Letter Agreement, including the negotiation, execution or
performance of this Letter Agreement and agrees that all claims in respect of
any such Action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Letter Agreement or the negotiation,
execution or performance of this Letter Agreement in the Delaware Courts,
including any objection based on its place of incorporation or domicile,
(iii) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such Action in any such court and (iv)
agrees that a final judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

 3 

 

 

(c)          EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES
CERTIFIES AND ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR
RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO
THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 4(C). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

5.          Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

6.          No Third Party Beneficiaries. Except as set forth in Sections 2
and 9, the parties hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other party hereto and its successors and permitted assigns, in accordance with
and subject to the terms of this Letter Agreement, and nothing in this Letter
Agreement, express or implied, is intended to, and does not, confer upon any
Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder or any rights under this
Letter Agreement; provided, however, that in addition to Section 2, the Company
is hereby made a third party beneficiary of this Section 6, the second sentence
of Section 3, Section 10 and the first sentence of Section 13.

 

7.          Confidentiality. This Letter Agreement is being provided to CF Corp
solely in connection with the Merger Agreement. This Letter Agreement may not be
used, circulated, quoted or otherwise referred to in any document, except with
the written consent of Sponsor; provided, that no such written consent shall be
required (a) for any disclosure of the existence or terms of this agreement to
the parties to the Merger Agreement or their representatives or advisors with a
need to know in connection with the transactions contemplated by the Merger
Agreement, (b) to the extent required by applicable Law, the applicable rules of
any national securities exchange or if required or requested in connection with
any required filing or notice with any Governmental Authority relating to the
transactions contemplated by the Merger Agreement or (c) to enforce the rights
and remedies under this Letter Agreement.

 

8.          Termination. The obligation of the Sponsors to fund the Commitments
will terminate automatically and immediately upon the earliest to occur of (a)
the Closing (at which time the obligation shall be discharged), (b) the
termination of the Merger Agreement in accordance with its terms and (c) the
Company or any of its Affiliates or Representatives asserting any claim against
any Sponsor in connection with the Merger Agreement or any of the transactions
contemplated hereby or thereby (other than any claim relating to a breach or
seeking to prevent a breach of the Information Letter Agreement between BTO and
CF Corp, the Information Letter Agreement between FNF and CF Corp, the
Confidentiality Agreement, any claim under the Limited Guaranties or any claim
by the Company seeking an injunction or other specific performance against (i)
CF Corp, Parent or Merger Sub under the Merger Agreement, (ii) against a Sponsor
under this Letter Agreement as contemplated by Section 2 hereof, (iii) against a
Sponsor or one of its Affiliates under a Forward Purchase Agreement, (iv)
against a Sponsor or one of its Affiliates under an Equity Commitment Letter or
(v) against FNF or BilCar, LLC under the Voting Agreement.

 

 4 

 

 

9.          No Recourse. Notwithstanding anything that may be expressed or
implied in this Letter Agreement, or any document or instrument delivered in
connection herewith, by its acceptance of the benefits of this Letter Agreement,
CF Corp covenants, agrees and acknowledges that no Person other than the
Sponsors has any liabilities, obligations or commitments of any nature (whether
known or unknown, whether due or to become due, absolute, contingent or
otherwise) hereunder and that, notwithstanding that Sponsor or its general
partner (and any assignee permitted under Section 13 hereof) may be a limited
partnership or limited liability company, CF Corp has no right of recovery under
this Letter Agreement or under any document or instrument delivered in
connection herewith, or any claim (whether in tort, contract or otherwise) based
on, in respect of, or by reason of, this Letter Agreement, the transactions
contemplated hereby or in respect of any oral representation made or alleged to
be made in connection herewith, against, and no personal liability whatsoever
shall attach to, be imposed upon or otherwise be incurred by the former, current
or future equity holders, controlling persons, directors, officers, employees,
agents, Affiliates (other than any assignee permitted under Section 13 hereof),
members, managers or general or limited partners of any of the Sponsors, CF
Corp, Parent or Merger Sub or any former, current or future stockholder,
controlling person, director, officer, employee, general or limited partner,
member, manager, Affiliate (other than any assignee permitted under Section 13
hereof) or agent of any of the foregoing (collectively, but not including the
Sponsors, CF Corp, Parent, Merger Sub, CFS Holdings (Cayman), L.P., GSO Fund,
BilCar, LLC or CF Capital Growth, LLC, the “Non-Recourse Parties”), whether by
or through attempted piercing of the corporate, limited partnership or limited
liability company veil, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of applicable Law, or otherwise. Notwithstanding
any exercise or right to exercise its enforcement rights in accordance with
Section 2 hereof, the Company is subject to this Section 9 to the same extent
that CF Corp is.

 

10.        Representations. Each Sponsor hereby represents and warrants to CF
Corp and the Company that:

 

(a)          (i) Such Sponsor has the financial capacity to pay and perform its
obligations under this Letter Agreement, and that all funds necessary for such
Sponsor to fulfill its obligations under the Letter Agreement shall be available
to Sponsor for so long as this Letter Agreement shall remain in effect, (ii) to
the extent (if any) that its governing documents limit the amount it may commit
to any one investment, the Commitments are less than the maximum amount that it
is permitted to invest in any one investment pursuant to the terms of such
governing documents and (iii) it has an aggregate of uncalled capital
commitments in excess of the Commitments (if applicable).

 

(b)          Such Sponsor is duly incorporated or organized, validly existing
and in good standing (with respect to jurisdictions that recognize such concept)
under the Laws of the jurisdiction of its incorporation or organization.

 

 5 

 

 

(c)          Such Sponsor has all necessary power and authority to execute and
deliver this Letter Agreement and to perform its obligations hereunder. The
execution and delivery by such Sponsor of this Letter Agreement, and the
performance by such Sponsor of its obligations hereunder, have been duly
authorized by all necessary action, and no other proceedings on the part of
Sponsor are necessary to authorize this Letter Agreement or to performance by
such Sponsor of its obligations hereunder. This Letter Agreement has been duly
executed and delivered by Sponsor and, assuming the due authorization, execution
and delivery by Parent, constitutes a legal, valid and binding obligation of
Sponsor enforceable against such Sponsor in accordance with its terms.

 

(d)          The execution and delivery of this Letter Agreement by such Sponsor
does not, and the performance by such Sponsor of its obligations hereunder will
not, (i) conflict with or violate any provision of the organizational documents
of such Sponsor, (ii) assuming that all consents, approvals, authorizations and
waivers contemplated by Section 10(e) have been obtained, and all filings
described therein have been made, conflict with or violate any Law applicable to
such Sponsor or by which any property or asset of such Sponsor is bound or
affected, (iii) require any consent or other action by any Person under, result
in a breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, give to others (immediately or with
notice or lapse of time or both) any right of termination, amendment,
acceleration or cancellation of, result (immediately or with notice or lapse of
time or both) in triggering any payment or other obligations under, or result in
the loss of any right or benefit to which such Sponsor is entitled under, any
Contract to which such Sponsor is a party or by which such Sponsor, or any
property or asset of such Sponsor, is bound or affected or (iv) result
(immediately or with notice or lapse of time or both) in the creation of a Lien
on any property or asset of such Sponsor, except in the case of clauses (ii),
(iii) and (iv) for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually or in the aggregate, reasonably be
likely to have a material adverse effect on the ability of such Sponsor to
perform its obligations hereunder.

 

(e)          (i) The execution and delivery of this Letter Agreement by such
Sponsor does not, and (ii) the performance by such Sponsor of its obligations
hereunder will not, require any action, consent, approval, authorization, waiver
or permit of, or filing with or notification to, or registration or
qualification with, any Governmental Authority, except in the case of clause
(ii) for consents, approvals, authorizations and waivers contemplated by Section
4.05(b) of the Merger Agreement.

 

11.        Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Letter Agreement.

 

12.        Severability. If any provision of this Letter Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances. Notwithstanding the foregoing, the
parties intend that the remedies and limitations thereon contained in this
Letter Agreement, including Section 10, be construed as an integral provision of
this Letter Agreement and that such remedies and limitations shall not be
severable in any manner that increases liability or obligations hereunder of
either party hereto or of Sponsor or of any Non-Recourse Party.

 

 6 

 

 

13.        Assignment. Neither this Letter Agreement nor any of the rights,
interests or obligations under this Letter Agreement shall be assigned or
delegated, in whole or in part, by operation of Law or otherwise by any of the
parties without the prior written consent of the other parties and the Company.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

[Signature Page Follows]

 

 7 

 

 

  Sincerely,       BLACKSTONE TACTICAL OPPORTUNITIES FUND II L.P.           By:
/s/ Menes O. Chee     Name: Menes O. Chee     Title: Senior Managing Director  
        Fidelity National Financial, INC.           By: /s/ Michael L. Gravelle
    Name: Michael L. Gravelle     Title: Executive Vice President, General
Counsel and Corporate Secretary

 

Agreed to and accepted:       CF CORPORATION           By: /s/ Chinh Chu    
Name: Chinh Chu     Title: Co-Executive Chairman  

 

[Signature Page to Backstop Equity Commitment Letter]

 

 

